Citation Nr: 1035890	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to December 
1993. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.    

The Veteran testified before the undersigned in May 2010.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The Board finds that additional development is 
necessary to satisfy VA's obligations under VCAA.

Right Knee Disorder-  In considering the claim of service 
connection for a right knee disorder, the Board begins by 
considering whether his disability existed prior to service.  In 
this regard, a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See 38 U.S.C.A. § 1111.


In assessing whether the Veteran was in sound condition upon 
entry to service, the service treatment records have been 
reviewed.  The Board notes that his August 1989 entrance 
examination indicated a normal clinical evaluation of his lower 
extremities.  No complaints of a "trick" or locked knee were 
reported in a medical history form completed at that time.  

Moreover, the claims file does not contain clear and unmistakable 
evidence to rebut such presumption.  The Board acknowledges that 
the Veteran reported a past history of Osgood Schlatters Disease 
at his December 1993 separation examination.  Further, at a 
January 2004 VA treatment visit, the Veteran reported a history 
of trauma to the knee and Osgood Schlatters in high school.  
However, the United States Court of Appeals for Veterans Claims 
has held that lay statements by a veteran concerning a 
preexisting condition are not sufficient to rebut the presumption 
of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 
(1999) (recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by medical 
examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay 
person's account of what a physician may or may not have 
diagnosed is insufficient to support a conclusion that a 
disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 
(1994) (supporting medical evidence is needed to establish the 
presence of a preexisting condition).  As such, and giving him 
the benefit of the doubt, the Board will proceed under the 
premise that the Veteran entered service in sound condition and 
without a preexisting right knee disorder. 

Service treatment records reflect that the Veteran reported right 
knee problems at his December 1993 separation examination.  
Similar complaints were made on a Dental Health Questionnaire 
completed around the same time.  However, his December 1993 
separation examination reflected a normal clinical evaluation of 
his lower extremities.  

The Veteran testified at his May 2010 BVA hearing that he injured 
his right knee during a football game, in Concord, California, on 
base, against the Marines for the base trophy.  See BVA Hearing 
Transcript (T.) pages 5-6.  He indicated that he was playing 
cornerback at the time and he went for an interception and 
collided with someone.  He stated that his friend S.M. walked him 
to the sideline.  Following the game, they got back to his ship 
and he went to sick call where he was given light limited duty 
and some pain pills.  See T. page 6.  

Although the available service records do not confirm this 
accident, the Board has considered a February 2006 statement, 
signed by both the Veteran and S.M., which corroborates that 
while the Veteran was stationed on the U.S.S. Kiska, he was 
injured in a flag football game against the US. Marine Corps, and 
that his shipmate S.M. escorted him off the field to the medical 
office onboard the ship.   Further, the Veteran has consistently 
reported the in-service injury throughout the record.  Therefore, 
the Board has made a credibility determination to accept the 
Veteran's contentions regarding his alleged in-service accident, 
and concedes that the accident occurred.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the 
Board, when considering whether lay evidence is satisfactory, the 
Board may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's demeanor 
when testifying at a hearing).
	
The Board has considered an October 2004 statement from the 
Veteran's private treating practitioner who indicated that the 
Veteran was under his care for left ankle pain, right knee pain, 
and the low back, he stated that "based on [the Veteran's] 
history, there does appear to be some service related 
contribution to these affected areas in my opinion."  
Additionally, an April 2009 VA treating physician stated "it is 
my opinion that the rupture of the patella tendon was not 
diagnosed in the past and that the injury as likely as not 
occurred while on active duty."  

The October 2004 practitioner additionally rendered an April 2010 
opinion stating that "in my opinion it appears that this injury 
was sustained while engaging in competitive athletics while [the 
Veteran] was on duty."  Little rationale was provided for these 
opinions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion).  It is also unclear as to what evidence this 
physician considered.  Although a March 2004 VA examination was 
provided, a medical opinion was not rendered.  The Board 
additionally notes that a January 2004 VA treatment record 
references a report by the Veteran of a 1995 motor vehicle 
accident.

The Board finds the above treating practitioner's statements are 
an "indication" that his right knee disorder may be associated 
with service, but that there is insufficient competent evidence 
on file for the VA to make a decision on the claim.  As such, the 
Board finds that a VA examination is required under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) to determine the extent of his 
right knee disorder and whether this disorder is related to 
service, to include a football injury. 

Outstanding Records-  The Veteran testified at his May 2010 BVA 
hearing that he had received treatment through the VA at Mather 
and McClellan.  See T. page 16.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran additionally indicated he had been treated at the 
Travis Air Force Base clinic.  See T. page 15.  As records from 
these facilities are not in the claims file, they should be 
obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the McClellan Outpatient Clinic-
Sacramento and the VA Northern California 
Health Care System (Mather) from January 
1994 to the present.  Any negative search 
result should be noted in the record. 

2.  Obtain treatment records from the 
Travis Air Force Base outpatient clinic 
from January 1994 to the present.  Any 
negative search result should be noted in 
the record. 

3.  Following the development set forth in 
Remand paragraphs (1) and (2), schedule the 
Veteran for an examination to evaluate the 
relationship between his right knee 
disorder and active duty service.  The 
examiner should identify any current 
chronic right knee disorder.  The examiner 
is then asked to provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability of greater) that 
any current right knee disorder had its 
onset in service or is otherwise causally 
related to service, to include the in-
service football accident.  The April 2010 
report from B.A. Pazdel, D.C., should be 
discussed.

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  If the examiner cannot 
provide an opinion without resorting to 
mere speculation, the examiner should so 
state and provide supporting rationale.

The claims file must be reviewed in 
conjunction with such the examination, and 
the examiner must indicate that such review 
occurred.  

4.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


